DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, 23-36 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Liu et al. (US 20190192753).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
	Regarding claim 1, Liu discloses providing a treatment recommendation to a physician for treating a patient, the method comprising: determining, from a processor in communication with a patient data repository (section 0013, data may include temperature, weight, height, waist size, body surface area (BSA), age, gender, urine output, creatinine level, potential of Hydrogen (pH), oxygen concentration, carbon dioxide concentration, lactate concentration, or any other suitable measurement or a patient sample, such as blood, urine, spit, plasma, feces, urine, tissue, or any other suitable sample. The heart health index or probability of survival may be based on the data), a first treatment recommendation based on a combination of selected patient demographics from the patient data repository applicable to the patient and operational parameters of a plurality of ventricular assist devices (VADs) suitable for treating the patient, the first treatment recommendation having a first survival rate and comprising the use of a first VAD (section 0018, pump speed is increased based on the heart health index, which may be the probability of survival such as if the probability of survival is low or below some threshold. In some implementations, pump speed is decreased based on the heart health index such as if the probability of survival is high or above some threshold); using the first VAD to treat the patient (Section 0025, the 
Concerning claim 2, Liu discloses informing the physician to continue using the first VAD to treat the patient if the second survival rate is not higher than the first survival rate (Section 0020, the heart health index may be displayed using a graphical user interface on the heart pump system or remotely on another system. The heart health index may be depicted as a numerical value, color representation, visual indicator, or any other suitable display method. For example, the AIC may display a green color if the probability of survival for the patient is greater than or equal to a first threshold, display a yellow color if the probability of survival is between a first threshold 
	With respect to claim 3, Liu discloses each VAD comprises at least one sensor for providing the first signal to the controller (Section 0024, a heart pump system may include a catheter, a motor, a rotor operatively coupled to the motor, a pump housing, at least one sensor, and a controller. The pump housing may at least partially surround the rotor so that that actuating the motor drives the rotor and pumps blood through the pump housing. The controller may be configured to perform any of the methods described herein. For example, the controller may acquire, during a first time period and from the at least one sensor, first data related to time-varying parameters of the heart pump system).
	Regarding claim 4, Liu discloses the first signal comprises information concerning the patient’s vitals (Section 0011, sensors on the heart pump system measure pressure within the patient's vasculature. That pressure may be used in the calculation of additional parameters, such as cardiac power output)
Concerning claim 5, Liu discloses the first signal comprises at least one of: Mean Arterial Pressure (MAP), Left Ventricular Pressure (LVP), Left Ventricular End-Diastolic Pressure (LVEDP), Pulmonary Arterial Wedge Pressure (PAWP), and Pulmonary Capillary Wedge Pressure (PCWP), Pulmonary Artery Occlusion Pressure (PAOP) (section 0012, processing the first data at the heart pump system or at an external device. These may include left ventricular end diastolic pressure (LVEDP), stroke volume, ejection fraction, chamber distention, chamber hypertrophy, chamber pressure, stroke work, preload state, afterload state, heart rate, heart recovery, aortic pressure, 
	With respect to claim 6, Liu discloses treating the patient with the second treatment recommendation (Section 0030, adjusting the operating parameters of the heart pump system includes adjusting pump speed such as by increasing or decreasing, for example based on a change in cardiac power output, lactate concentration, or both. It may be desirable to increase pump speed when the at least one CPO value is below a first threshold, when the at least one lactate concentration value is above a second threshold, or both. For example, the first threshold may be a value such as 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1.0 W and the second threshold may be a value such as 1, 2, 3, 4, 5, 6, 7 mmol/L. A low CPO value and a high lactate value may indicate the patient has a relatively low probability of survival. Because the patient is not doing well, the clinician may attempt to increase the level of cardiac support provided by the pump, by increasing the pump speed, for example. It may also be desirable to 
	Regarding claim 7, Liu discloses the VAD comprises at least one of: an Impella® pump (Section 0006, the intravascular heart pump system may be a percutaneous ventricular assist device, such as the IMPELLA® family of devices), an Extracorporeal Membrane Oxygenation (ECMO) pump, a balloon pump, and a Swan- Ganz catheter.
Concerning claim 8, Liu discloses the Impella® pump comprises any one of: Impella 2.5" pump, an Impella 5.0° pump, an Impella CP® pump, an Impella RP® pump and an Impella LD® pump (Section 0006, 0069, the intravascular heart pump system may be a percutaneous ventricular assist device, such as the IMPELLA® family of devices. Placement signal may be aortic pressure for Impella CP/2.5 cases or differential pressure for Impella 5.0/LD cases).
	Regarding claim 10, Liu discloses the second treatment recommendation comprises the use of at least one of the following for treating the patient: the first VAD, a second VAD, and no VAD (Section 0030, adjusting the operating parameters of the heart pump system includes adjusting pump speed such as by increasing or decreasing, for example based on a change in cardiac power output, lactate concentration, or both. It may be desirable to increase pump speed when the at least 
Concerning claim 11, Liu discloses the patient is in cardiogenic shock (Section abstract, 0004, 0048, the systems, devices, and methods described herein use predictive modeling to forecast patient outcome and keep track of patient condition over time, particularly relating to heart health for patients in cardiovascular distress and/or suffering from cardiogenic shock).
	With respect to claim 12, Liu discloses the first treatment recommendation is determined by a prediction model executed by the processor (sections 0019, 0048, 0053, the prediction model may be a machine-learning model. For example, the prediction model may be one of: a logistic regression technique, a deep learning 
	Regarding claim 13, Liu discloses the prediction model is based on a machine learning algorithm comprising any one of: a bagging and random forest algorithm, a logistic regression algorithm, a classification decision tree algorithm, a deep learning algorithm, a naive Bayes algorithm, and a support vector machines algorithm (section 0019, 0048, 0053, the prediction model may be a machine-learning model. For example, the prediction model may be one of: a logistic regression technique, a deep learning technique, a decision tree, a random forest technique, a naive Bayes technique, and a support vector machines technique. Use predictive modeling to forecast patient outcome and keep track of patient condition over time, particularly relating to heart health for patients in cardiovascular distress and/or suffering from cardiogenic shock. The system trains a machine learning technique (classification model) to fit patient physiological signals with the label of patient outcome).
Concerning claim 14, Liu discloses the types of patient demographics comprise: gender, age, region, duration of support, indication for use and insertion site (Section 0013, 0050, data may include temperature, weight, height, waist size, body surface area (BSA), age, gender, urine output, creatinine level, potential of Hydrogen (pH), oxygen concentration, carbon dioxide concentration, lactate concentration, or any other suitable 
	With respect to claim 15, Liu discloses displaying the survival rate for each available VAD; and identifying the VAD with the highest survival rate (section 0087, table 2).
	Regarding claim 16, Liu discloses displaying the combination of the selected patient demographics used for determining the survival rate using a branched-tree representation (Section 0030, A low CPO value and a high lactate value may indicate the patient has a relatively low probability of survival. A high CPO value and a low lactate value may indicate the patient has a relatively high probability of survival).
Concerning claim 17, Liu discloses the survival rate comprises a probability of survival of a patient belonging to the combination of selected patient demographics when treated with a VAD (section 0087, Table 2).
	Regarding claim 23, Liu discloses obtaining, by a processor, patient data from a patient data repository, the data stored in the repository according to patient demographics (section 0013, data may include temperature, weight, height, waist size, body surface area (BSA), age, gender, urine output, creatinine level, potential of Hydrogen (pH), oxygen concentration, carbon dioxide concentration, lactate concentration, or any other suitable measurement or a patient sample, such as blood, urine, spit, plasma, feces, urine, tissue, or any other suitable sample. The heart health index or probability of survival may be based on the data); determining, by the 
determining, by the processor using a prediction model, a survival rate for each suitable VAD based on data from the patient data repository for a combination of selected patient demographics applicable to the patient (sections 0019, 0048, 0053, the prediction model may be a machine-learning model. For example, the prediction model may be one of: a logistic regression technique, a deep learning technique, a decision tree, a random forest technique, a naive Bayes technique, and a support vector machines technique. Use predictive modeling to forecast patient outcome and keep track of patient condition over time, particularly relating to heart health for patients in cardiovascular distress and/or suffering from cardiogenic shock. the system trains a machine learning technique (classification model) to fit patient physiological signals with the label of patient outcome); providing, to a controller, a recommended first VAD associated with the highest survival rate (section 0018, pump speed is increased based on the heart health index, which may be the probability of survival such as if the probability of survival is low or below some threshold. In some implementations, pump speed is decreased based on the heart health index such as if the probability of survival is high or above some threshold); and using, by the physician, the recommended first VAD to treat the patient (Section 0024, a heart pump system may include a catheter, a motor, a rotor operatively coupled to the motor, a pump housing, at least one sensor, 
Concerning claim 24, Liu discloses
	With respect to claim 25, Liu discloses providing the physician with a survival rate for not using a VAD for each combination of the selected patient demographics applicable to the patient (section 0087, Table 2).
	Regarding claim 26, Liu discloses an Impella® pump (Section 0006, the intravascular heart pump system may be a percutaneous ventricular assist device, such as the IMPELLA® family of devices), an Extracorporeal Membrane Oxygenation (ECMO) pump, a balloon pump, and a Swan-Ganz catheter.
Concerning claim 27, Liu discloses the Impella® pump comprises any one of: Impella 2.5° pump, an Impella 5.0° pump, an Impella CP® pump, an Impella RP® pump and an Impella LD® pump (Section 0006, 0069, the intravascular heart pump system may be a percutaneous ventricular assist device, such as the IMPELLA® family of devices. Placement signal may be aortic pressure for Impella CP/2.5 cases or differential pressure for Impella 5.0/LD cases).
	With respect to claim 28, Liu discloses the patient demographics comprise: age, gender, region, year of implantation, support device, duration of support, insertion site and ejection fraction (Section 0013, 0050, data may include temperature, weight, height, waist size, body surface area (BSA), age, gender, urine output, creatinine level, 
	Regarding claim 29, Liu discloses the prediction model uses a machine learning algorithm to determine the survival rate (sections 0019, 0048, 0053, the prediction model may be a machine-learning model. For example, the prediction model may be one of: a logistic regression technique, a deep learning technique, a decision tree, a random forest technique, a naive Bayes technique, and a support vector machines technique. Use predictive modeling to forecast patient outcome and keep track of patient condition over time, particularly relating to heart health for patients in cardiovascular distress and/or suffering from cardiogenic shock. The system trains a machine learning technique (classification model) to fit patient physiological signals with the label of patient outcome).
Concerning claim 30, Liu discloses the machine learning algorithm comprises any one of: a bagging and random forest algorithm, a logistic regression algorithm, a classification decision tree algorithm, a deep learning algorithm, a naive Bayes algorithm, and a support vector machines algorithm (sections 0019, 0048, 0053, the prediction model may be a machine-learning model. For example, the prediction model may be one of: a logistic regression technique, a deep learning technique, a decision tree, a random forest technique, a naive Bayes technique, and a support vector 
	With respect to claim 31, Liu discloses the combination of the selected patient demographics follows a tree-model (section 0019, 0048, 0053, the prediction model may be a machine-learning model. For example, the prediction model may be one of: a logistic regression technique, a deep learning technique, a decision tree, a random forest technique, a naive Bayes technique, and a support vector machines technique. Use predictive modeling to forecast patient outcome and keep track of patient condition over time, particularly relating to heart health for patients in cardiovascular distress and/or suffering from cardiogenic shock. The system trains a machine learning technique (classification model) to fit patient physiological signals with the label of patient outcome).
	Regarding claim 32, Liu discloses the tree-model has an order of any one of: two, three, four, five and six (Section 0030, A low CPO value and a high lactate value may indicate the patient has a relatively low probability of survival. A high CPO value and a low lactate value may indicate the patient has a relatively high probability of survival).
Concerning claim 33, Liu discloses treating the patient using the first treatment recommendation (section 0018, pump speed is increased based on the heart health index, which may be the probability of survival such as if the probability of survival is low or below some threshold. In some implementations, pump speed is decreased based on 
	With respect to claim 34, Liu discloses displaying the survival rate for each available VAD; and identifying the VAD with the highest survival rate (section 0087, table 2).
	Regarding claim 35, Liu discloses displaying the combination of the selected patient demographics used for determining the survival rate using a branched-tree representation (Section 0030, A low CPO value and a high lactate value may indicate the patient has a relatively low probability of survival. A high CPO value and a low lactate value may indicate the patient has a relatively high probability of survival).
Concerning claim 36, Liu discloses the survival rate comprises a probability of survival of a patient belonging to the combination of selected patient demographics when treated with a VAD (section 0087, Table 2).
Claim Objections
Claim(s) 9, 18, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792